DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Musella (Reg. No. 39,310), Attorney of Record, on February 22, 2022.
The application has been amended as follows:
IN THE CLAIMS
1.  A display substrate, comprising a working area and a sealant setting area outside of the working area, wherein 
the display substrate further comprises: a base substrate, a first conductive structure provided on a first side of the base substrate, and a second conductive structure provided on one side of the first conductive structure away from the base substrate; 

the second conductive structure at least includes an inclined part inclined relative to a main surface of the base substrate; and the inclined part is configured to allow at least part of light to be exited out directly over the first conductive structure after the light incident into the inclined part from a second side of the base substrate opposite to the first side is reflected by the inclined part; and
wherein an orthographic projection of the inclined part on the base substrate at least partially overlaps with an orthographic projection of the first conductive structure on the base substrate.

2.  (Cancelled)

3.  The display substrate according to claim [[2]]1, wherein the first conductive structure includes a first inclined surface inclined relative to the main surface of the base substrate; and the orthographic projection of the inclined part on the base substrate at least partially overlaps with an orthographic projection of the first inclined surface on the base substrate; and 
wherein the second conductive structure includes a first part and a second part which are provided in a direction parallel to the main surface of the base substrate; and both the first part and the second part include the inclined part.

the first inclined surface and a second inclined surface which are provided in a direction parallel to the base substrate; and the first inclined surface and the second inclined surface are inclined relative to the main surface of the base substrate.

16.  The display substrate according to claim 14, wherein 
an insulating layer is provided between the first conductive structure and the second conductive structure in [[the]]a direction perpendicular to the main surface of the base substrate, and the insulating layer includes a recessed part which is recessed towards one side near the base substrate; 
a cross-sectional shape of the recessed part is trapezoid in a plane perpendicular to the main surface of the base substrate, a side length of a side of the trapezoid away from the base substrate is greater than a side length of a side of the trapezoid near the base substrate; 
the inclined part of the first part is provided on a first side surface of the recessed part; and the inclined part of the second part is provided on a second side surface of the recessed part opposite to the first side surface.

22.  A display device, comprising a display substrate and an opposite substrate cell-assembled with the display substrate, wherein the display substrate comprises: a working area and a sealant setting area outside of the working area, wherein the display substrate further comprises: a base substrate, a first conductive structure provided on a 
wherein the display substrate and the opposite substrate are connected with each other through sealant provided in the sealant setting area; and 
in [[the]]a direction perpendicular to the base substrate, the first conductive structure and the second conductive structure are provided between the base substrate and the sealant; and
wherein an orthographic projection of the inclined part on the base substrate at least partially overlaps with an orthographic projection of the first conductive structure on the base substrate.

23.  A method of manufacturing a display substrate, wherein the display substrate includes a working area and a sealant setting area provided outside of the working area; and the manufacturing method comprises: 
providing a base substrate; 
forming a first conductive structure on a first side of the base substrate; and

both the first conductive structure and the second conductive structure are provided in the sealant setting area; 
the second conductive structure at least includes an inclined part inclined relative to a main surface of the base substrate; and the inclined part is configured to allow at least part of light to be exited out directly over the first conductive structure after the light incident into the inclined part from a second side of the base substrate opposite to the first side is reflected by the inclined part; and
wherein an orthographic projection of the inclined part on the base substrate at least partially overlaps with an orthographic projection of the first conductive structure on the base substrate.

Allowable Subject Matter
Claims 1, 3, 4, 6, 7, 9-14, 16-19 and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 4, 6, 7, 9-14 and 16-19 are allowed because the prior art of record, individually or in combination, does not teach or suggest “an orthographic projection of the inclined part on the base substrate at least partially overlaps with an orthographic projection of the first conductive structure on the base substrate” in combination with other limitations as recited in claim 1.
With respect to claim 1, JP 2015087480 A (hereinafter “Kanda”) is believed to be the closest prior art.  Kanda teaches in Figs. 1A, 1B, 3, 4 and related text a display 
However, Kanda does not teach or suggest an orthographic projection of the inclined part on the base substrate at least partially overlaps with an orthographic projection of the first conductive structure on the base substrate.  Figures 3(b) and 4(b) of Kanda are reproduced below with dashed vertical lines superimposed thereon to show that the first conductive structure and the inclined part of the second conductive structure do not overlap with one another.

    PNG
    media_image1.png
    1035
    1151
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    720
    1394
    media_image2.png
    Greyscale


With respect to claim 22, Kanda is believed to be the closest prior art.  Kanda teaches in Figs. 1A, 1B, 3, 4 and related text a display device 10 (¶ [0009], line 123), comprising a display substrate and an opposite substrate 12 cell-assembled with the display substrate (¶ [0009], lines 124-125), wherein the display substrate comprises: a working area 13 (¶ [0009], line 126) and a sealant setting area 15A (¶ [0009], line 125) outside of the working area, wherein the display substrate further comprises: a base substrate 11 (¶ [0009], line 123), a first conductive structure 14 (¶ [0009], line 127) provided on a first (top) side of the base substrate, and a second conductive structure (31a/31b in Fig. 3 or 41a/41b in Fig. 4; ¶ [0015], lines 213-216 and ¶ [0019], lines 264-265) provided on one side of the first conductive structure away from the base substrate; both the first conductive structure and the second conductive structure are provided in the sealant setting area (¶ [0009], line 127 and ¶ [0019], lines 251-254); the second conductive structure at least includes an inclined part inclined relative to a main surface of the base substrate; and the inclined part is configured to allow at least part of light to be exited out directly over the first conductive structure after the light incident into the inclined part from a second (bottom) side of the base substrate opposite to the first side is reflected by the inclined part (¶ [0012], lines 174-177 and ¶ [0016], lines 223-226); and wherein the display substrate and the opposite substrate are connected with 
However, Kanda does not teach or suggest an orthographic projection of the inclined part on the base substrate at least partially overlaps with an orthographic projection of the first conductive structure on the base substrate.  
Claims 23-25 are allowed because the prior art of record, individually or in combination, does not teach or suggest “an orthographic projection of the inclined part on the base substrate at least partially overlaps with an orthographic projection of the first conductive structure on the base substrate” in combination with other limitations as recited in claim 23.
With respect to claim 23, Kanda is believed to be the closest prior art.  Kanda teaches in Figs. 1A, 1B, 3, 4, 5A-5F and related text a method of manufacturing a display substrate, wherein the display substrate includes a working area 13 (¶ [0009], line 126) and a sealant setting area 15A (¶ [0009], line 125) provided outside of the working area; and the manufacturing method comprises: providing a base substrate 11 (not shown in Fig. 5A; ¶ [0009], line 123); forming a first conductive structure 14a on a first (top) side of the base substrate (Fig. 5A; ¶ [0022], lines 283-284); and forming a second conductive structure 41a/41b on one side of the first conductive structure away from the base substrate (Figs. 5B-5F; ¶ [0022], lines 285-292), in which both the first conductive structure and the second conductive structure are provided in the sealant setting area (¶ [0019], lines 251-254 and ¶ [0021], lines 278-279); the second 
However, Kanda does not teach or suggest an orthographic projection of the inclined part on the base substrate at least partially overlaps with an orthographic projection of the first conductive structure on the base substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Reference N (JP 2015087480 A) including an English machine translation is cited as constituting what is believed to be the prior art closest to Applicant’s invention as claimed and disclosed.  Although this reference was cited on the Information Disclosure Statement submitted on March 16, 2021, an English language translation of the Description has not been made of record until now.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811